Citation Nr: 1537198	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-20 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a January 1952 rating decision that reduced the rating for service-connection for bronchial asthma from 30 to 10 percent as of March 21, 1952.

2.  Whether there was clear and unmistakable error (CUE) in a May 1955 rating decision that denied service connection for Meniere's syndrome.

3.  Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Veteran represented by:	Andrew Waghorn, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1940 to November 1945.  He was a prisoner of war (POW) of the German government during World War II.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue was remanded in November 2013 for further development.

The Veteran was granted service connection for defective hearing of the right ear in an April 1954 rating decision and assigned a noncompensable rating, effective February 2, 1954.  Additionally, the Veteran was essentially granted service connection for left ear hearing loss in an April 2011 rating decision, when the RO assigned a rating for bilateral hearing loss.  Neither the Veteran nor his representative has asserted CUE with these rating decisions.  Therefore, the issue on the title page is rephrased to better reflect the claims on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for Meniere's syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The May 1955 letter, which did not have the necessary procedures and time limits to initiate an appeal, does not constitute a final decision.  

2.  In November 1945, the RO granted service connection for bronchial asthma, assigning a 30 percent rating effective November 6, 1945.

3.  In April 1949, the RO proposed to reduce the disability rating from 30 percent to 10 percent effective June 27, 1949, for the Veteran's service-connected bronchial asthma.

4.  In a July 7, 1949 rating decision, the RO restored the disability rating for bronchial asthma to 30 percent based on medical evidence received from the Veteran and continued pending the outcome of VA examination requested.

5.  In a January 1952 rating decision, the RO reduced the rating for the service-connected bronchial asthma from 30 to 10 percent as of March 21, 1952.

6.  The RO improperly reduced the disability rating from 30 percent to 10 percent effective March 21, 1952, for the Veteran's service-connected bronchial asthma by relying on a single VA examination dated in November 1951.


CONCLUSIONS OF LAW

1.  The Veteran's allegation of CUE in a January 1952 rating decision is moot and his motion must be dismissed.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105(a) (2014).

2.  The rating reduction from 10 to 30 percent effective March 21, 1952, for bronchial asthma was not warranted.  Veterans Administration Regulations No. 1(a), Part I, Par. 1(a), and 1172(A) (1956); 38 C.F.R. § 3.172 (1957), currently 38 U.S.C.A. §§ 1155, 5103, 5103A, 5112(b)(6) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.103(b), 3.105(e), 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 6602 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Given the parameters of the law surrounding CUE claims, the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002), regarding Board CUE see Livesay v. Principi, 15 Vet. App. 165 (2001)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.   A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.   Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.   Id.

II. Whether there was CUE in a May 1955 rating decision that denied service connection for Meniere's syndrome.

In reviewing the file, the Veteran was granted service connection for defective hearing of the right ear in an April 1954 rating decision and assigned a noncompensable rating, effective February 2, 1954.  On March 22, 1955, the Veteran filed a claim for an increased rating for his service-connected right ear disability.  [However, the RO adjudicated the claim as an issue of service connection in the May 1955 rating decision].  The Veteran asserts that there was CUE in the May 1955 rating decision that denied service connection for Meniere's syndrome.

The claims folder reflects only a May 1955 letter from the RO requesting additional evidence pending a determination on the matter, and not a final rating decision.  Id.  Administrative records show that additional development was pursued including obtaining the Veteran's service records, which were apparently procured and associated with the file in June 1955.  The claims folder was then to be referred to a rating Board apparently for further action.  Further review of the Veteran's claims folder shows that after June 1955, there was an absence of any records at all, until December 2009.  So it appears that there was no final rating decision following the May 1955 RO letter, to include necessary procedures and time limits to initiate an appeal.

While a VA administrative record dated in September 1991 references a rebuilt folder, there is no further indication of the whereabouts, if any, of VA records after June 1955 and until 2009.  To include the final rating determination on the Veteran's claim for service connection for an ear disorder, Meniere's syndrome, following the RO letter in May 1955.  

The Board remanded the claim to the RO in November 2013 to determine if the claims folder was rebuilt; and if so, attempt to locate and associate any missing claims folder records.  The RO determined that there was no evidence the claims folder was rebuilt.  The RO stated that the original documents are of record and there were no additional records located at the servicing regional office nor was there evidence another VA claims file ever existed.  The RO also determined that the March 22, 1955 claim for service connection for an ear disorder was subsequently addressed in a letter dated April 12, 1955 and finalized by a letter dated May 12, 1955.  

The Board disagrees and finds that the May 12, 1955 letter did not constitute a final decision.  The May 12, 1955 letter, in pertinent part, states:  "Unless some evidence is received from you within-30 days from the date of this letter it will be necessary to consider your claim on the basis of the evidence of record.  If additional [sic] is needed please kindly communicate this with the office."  The RO never rendered a decision on the evidence of record 30 days from that date.  Therefore, the claim is still considered pending since that time in the absence of a final rating on the matter.  Further, the Veteran did not receive notice of his appellate rights.  Therefore, the Veteran's claim for CUE in the May 1955 rating decision is no longer applicable, as the Veteran's pending notice of disagreement (NOD) meant that the May 1955 rating decision was not final.  See 38 U.S.C.A. § 7105.  The motion and the CUE issue are deemed moot.  38 C.F.R. 38 U.S.C.A. § 3.105(a) (2014) (indicating that a finding of CUE applies to "previous determinations which are final and binding").

III. Whether there was CUE in a January 1952 rating decision that reduced the rating for service-connection for bronchial asthma from 30 to 10 percent as of March 21, 1952.

The Veteran asserts that there was CUE in a January 21, 1952 rating decision that reduced the rating for service-connection for bronchial asthma from 30 to 10 percent.

The Veteran essentially seeks to establish a rating in excess of 10 percent for bronchial asthma as far back as possible, prior to January 21, 1952, on the basis of CUE.  (See November 2014 Written Statement).  

He asserts that the January 1952 rating decision was fatally flawed because it erroneously reduced the evaluation for his service-connected bronchial asthma from 30 to 10 percent without the medical evidence to support the reduction.  He has essentially stated that his chronic condition could not have been considered stabilized based on a single examination (i.e., "last X ray did not prove that the chronic lung findings on the 1947 X ray had disappeared").

The January 21, 1952 rating decision reduced the evaluation for bronchial asthma to 10 percent, effective from March 21, 1952.  This decision was not appealed and became final one year post-notification.

VA rating decisions that are not timely appealed are considered final and binding in the absence of a showing of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2014).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

To establish a valid CUE claim, a claimant must show either that the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

If a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  See, e.g., Bustos and Fugo, supra.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the claimant is only asserting disagreement with how the RO evaluated the facts before it, if the claimant has only alleged a failure on the part of VA to fulfill its duty to assist, or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be dismissed without prejudice to refiling.  See, e.g., Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003).

Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 223 (1993).  Any claim of CUE must be pled with specificity.  Andrew v. West, 14 Vet. App. 7, 10 (2000 (per curium aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

The Board wishes to emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  It is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts, and not merely misinterpretation of facts.  See Oppenheimer v. Derwinski, 1 Vet App. 370, 372 (1991).  CUE requires that error, otherwise prejudicial, must appear undebatably.  Atkins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be remembered that clear and unmistakable error is a very specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

At the time of the RO's decision in January 1952, the Veteran was evaluated in accordance with the criteria set forth in former 38 U.S.C.A. § 4.132, Diagnostic Code 6602.  The Veteran is service-connected for bronchial asthma with basilar emphysema.

By way of history, the Veteran was initially granted service connection for bronchial asthma with basilar emphysema at 30 percent disabling, effective November 6, 1945 after he underwent a February 1947 VA examination.  An April 1949 rating decision proposed to reduce the rating to 10 percent after an April 1949 VA examination.  A July 1949 rating decision restored the rating to 30 percent after receipt of medical evidence from the Veteran's private physician.  The Veteran underwent another VA examination in November 1951.

It appears clear from the face of the RO's January 1952 rating decision that the adjudicator at that time only considered the November 1951 VA examination, which showed sibilant and sonorous rales in both lungs on inspiration and expiration.  No respiratory difficulty with chest measurements on inspiration as 42 1/2 and on expiration 381/2.  X-rays revealed that the lungs were clear; and heart and vessels were within normal limits.  

At issue is whether, given the law extant at the time, and the evidence then of record, it is absolutely clear that a different result should have ensued.  To the extent that subsequent revisions to the regulations (such as the enactment of the VCAA) and developments in case law would have changed this outcome, such considerations are irrelevant, as "clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

As a general rule, VA must abide by specific procedural protections when a Veteran's rating is reduced.  

In the present case, the 30 percent rating for the Veteran's bronchial asthma was in effect for more than 5 years.  At the time of the January 1952 rating decision, the regulations provided in the VA Regulation and Procedure (R&PR) or VA Regulations (VAR).  R&PR 1172 notes that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See R & PR 1172 as revised by VAR 1172(A) (revised 12/14/56).  The Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See R & PR 1172 as revised in VAR 1172(A)(C) (revised 12/14/56).

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See R&PR 1009(E).  

R&PR 1009 (E) directs that final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See R&PR 1009(E). 

In this case, the Board finds that the RO complied with the procedural requirements of R&PR 1009(E) when it took action in an April 1949 rating decision to reduce the rating for the Veteran's service-connected bronchial asthma from 30 to 10 percent disabling.  As was discussed in the law and regulations section above, R&PR 1009(E) requires that the Veteran be provided with proper notification, the opportunity to respond to a proposed reduction and notice which includes "detailed reasons" for the contemplated reduction in the assigned disability rating.  In this regard, an April 1949 notice letter and rating determination explained why the Veteran's disability rating was reduced.  The notice also advised the Veteran that he could submit medical or other evidence to show that this change should not be made, noting that the best type of evidence to submit was a statement through a physician who recently treated or examined him.  The notice stated that if no additional evidence was received within 60 days (i.e., June 27, 1949) from the date of the letter, his evaluation would be reduced the first day of the third month following the notice of a final decision.  Thus, the Board finds that the due process standards set forth in R&PR 1009(E) were met in this case.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in R & PR 1172 and VAR 1172(C) (revised 12/14/56).   That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of R & PR 1172 and VAR 1172(C) (revised 12/14/56) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  

In this case, a 30 percent rating for bronchial asthma was in effect from November 1945 to January 1952, approximately 7 years.  Consequently, in this case, these provisions offer the Veteran more protection for his prior rating of 30 percent.  As the Veteran's rating was in effect for more than five years, the provisions of R & PR 1172 and VAR 1172(C) (revised 12/14/56) (A) and (B), as it pertains to examination applies.  As such, a single reexamination disclosing improvement in the disability is insufficient to warrant reduction in a rating.  R & PR 1172 and VAR 1172(C) (revised 12/14/56).  It appears clear from the face of the RO's January 1952 rating decision that the adjudicator at that time considered the November 1951 VA examination to reduce his claim.

Given the fatal procedural error that occurred in the January 1952 rating decision, which reduced the disability rating from 30 percent to 10 percent effective March 21, 1952, for bronchial asthma, the Board finds that the Veteran is entitled to restoration of a 30 percent rating effective March 21, 1952, for his service-connected bronchial asthma.


ORDER

The motion as to whether there was CUE in the May 1955 RO rating decision is dismissed as moot.

The rating reduction from 30 percent to 10 percent effective March 21, 1952, for bronchial asthma was not warranted, and a 30 percent rating is restored effective March 21, 1952.


REMAND

Since there was no final rating decision following the May 1955 RO letter, to include necessary procedures and time limits to initiate an appeal, the Veteran's claim for service connection for Meniere's syndrome must be returned to the RO for issuance of a SOC; the Veteran also must be given an opportunity to perfect an appeal to the Board concerning the issue by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305 (2014).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran a Statement of the Case (SOC) with respect to the issue of entitlement to service connection for Meniere's syndrome.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of the matter to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If, and only if, the Veteran submits a timely substantive appeal concerning the additional issue should the issue be forwarded to the Board for appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


